UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1701


UNITED STATES EX REL. ALEX ABOU-HUSSEIN,

                Plaintiff - Appellant,

          v.

SCIENCE   APPLICATIONS   INTERNATIONAL       CORPORATION;   SENTEK
CONSULTING,

                Defendants – Appellees,

          and

EAGAN MCALLISTER ASSOCIATES, INCORPORATED; SPACE AND NAVAL
WARFARE SYSTEMS COMMAND,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:09-cv-01858-RMG)


Submitted:   August 21, 2012                 Decided:   August 23, 2012


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alex Abou-Hussein, Appellant Pro Se.      Lisa Kinney Helvin,
Michael   L.  Waldman,  ROBBINS,  RUSSELL,   ENGLERT, ORSECK,
UNTEREINER & SAUBER, LLP, Washington, D.C.; Gary K. Brucker,
Jr., Christian D. Humphreys, MCKENNA LONG AND ALDRIDGE, San
Diego, California, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Alex Abou-Hussein appeals the district court’s order

denying his Fed. R. Civ. P. 60(b) motion.                  We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the   reasons    stated   by    the   district      court.       Abou-Hussein   v.

Science Applications Int’l Corp., No. 2:09-cv-01858-RMG (D.S.C.

May 3, 2012).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court   and    argument     would    not   aid   the   decisional

process.



                                                                         AFFIRMED




                                        3